Citation Nr: 1429124	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1946 to April 1948 and from November 1950 to November 1952.  He is the recipient of the Purple Heart and Combat Infantryman Badge.  He died in October 2007, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board requested that the Appeals Management Center (AMC) obtain treatment records referenced by the appellant, specifically records from the Keller Army Hospital in West Point, New York.  The Board also directed the AMC to determine whether there was pre-service, in-service, and/or post-service asbestos exposure in accordance with VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  See the September 2013 Board remand.  Upon a review of the claims file and the Veteran's virtual e-file, the AMC sought to obtain the Veteran's records from the Keller Army Hospital in December 2013.  In December 2013, the United States Army Medical Activity of the Department of the Army indicated that the records requested had been retired to the National Personnel Records Center (NPRC), General Services Administration.  See the December 2013 Army letter.  There is no indication that the AMC tried to obtain the records from the NPRC after receipt of the December 2013 Army letter.  In fact, according to the May 2014 supplemental statement of the case (SSOC), the AMC indicated that a negative response was received from the hospital regarding the Veteran's treatment records.  There is also no evidence that the AMC developed the record according to the guidelines for considering compensation claims based on exposure to asbestos in order to determine whether the Veteran was exposed to asbestos in service.  Specifically, on the copy of the September 2013 Board remand contained within the claims file, beside the directive paragraph pertaining to the development for possible in-service asbestos exposure, a handwritten note indicates that this action was completed with a negative reply; however, there is no evidence of the action taken by the AMC or the negative reply within the claims file or the Veteran's e-file.  As the remand directives have not been adequately completed, the matters are again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Remand is also required for an additional VA medical opinion in order to determine whether the Veteran's death is related to the claimed in-service asbestos exposure.  The Board notes that in March 2012, a VA medical opinion was obtained from a VA physician of administrative medicine.  There is no indication that the physician specializes in respiratory diseases or is a pulmonologist.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's medical records from the Keller Army Community Hospital, which have been retired to the NPRC in St. Louis Missouri.  All records/responses MUST be associated with the claims file.  

2.  Determine whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos during service and associate a report with its determination in the claims file.  

3.  After such development is complete, forward the claims file to the appropriate clinician, preferably a pulmonologist to determine whether the Veteran's death is related to his military service.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The RO/AMC should inform the physician of the Veteran's probability of exposure to asbestos as a military policeman after the development is completed.  

As indicated above, the physician must review the record in conjunction with rendering the requested opinion; however, the Board calls the physician's attention to the following:

* The Veteran died in October 2007.  According to the death certificate, the immediate cause of death was respiratory failure with underlying causes listed as pulmonary asbestosis and congestive heart failure.  

* The Veteran's military occupational specialty (MOS) was a military policeman.  

* His service personnel records show that he was involved in close combat, which is reflected by his Purple Heart and Combat Infantryman Badge.  

* Service personnel records reflect that during the time in between the Veteran's two periods of service, he worked for a construction company unloading, sorting, and carrying steel.  

* The appellant asserts that the Veteran was exposed to asbestos in service while working in several motor pools and working with brake pads in military vehicles.  
* In February 2014, a private physician concluded that the Veteran was exposed to asbestos in service, which led directly to his chronic worsening respiratory status, and ultimately a "significant factor" contributing to his death.  This physician indicated in a prior statement (August 2009) that he treated the Veteran for over twenty years until his untimely demise.  

a.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory failure due to pulmonary asbestosis and congestive heart failure had its onset in service, was related to the claimed asbestos exposure in service, or was otherwise related to a disease or injury in serviced.  The physician must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

b.  If the above requested opinion cannot be made without resort to speculation, the physician must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



